OPINION OF THE COURT
Joseph J. Snellenburg II, J.
Motion for an order vacating respondent’s admission of October 26, 1988 and dismissing the above PINS petition upon grounds of want of subject matter jurisdiction is considered pursuant to Family Court Act § 762 and is denied.
Respondent’s contention that Honig v Doe (484 US 305 [1988]) divests the Family Court of jurisdiction over truancy proceedings against educationally handicapped children is without merit. The cited case, as limited by its facts, condemns the unilateral and permanent expulsion of handicapped students from public schools without a hearing or opportunity for administrative review, in violation of 20 USC *226§ 1400 et seq. (Education of the Handicapped Act). The decision does not affect truancy proceedings pursuant to Family Court Act article 7, and does not, either by its holding or dicta, deprive this court of subject matter jurisdiction.
Respondent’s allegations of educational handicap, emotional disability and related disorders are matters to be considered at the dispositional phase of the proceeding. A dispositional hearing is accordingly scheduled on December 13,1989.